On January 4, 1993 the Defendant’s suspended sentence for Escape was revoked and the Defendant was sentenced to five (5) years at the Montana State Penitentiary; plus he was designated a dangerous offender and is not to be released from prison until he has successfully completed an alcohol treatment program; plus he shall receive 97 days credit for time served.
On May 6,1993, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded pro se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed at this time.
IT IS HEREBY ORDERED that this matter will be dismissed with prejudice and the petitioner will have the right to refile for Sentence Review and provide reasons for doing so.
Hon. Robert Boyd, Acting Chairman, Hon. John Warner, and Hon. G. Todd Baugh, Judges